                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                             1:19-cv-293-RJC
ROBERT MICHAEL TUTTLE,                           )
                                                 )
             Plaintiff,                          )
                                                 )
              v.                                 )
                                                 )                ORDER
ANDREW M. SAUL,                                  )
Commissioner of Social Security                  )
Administration,                                  )
                                                 )
             Defendant.                          )

      THIS MATTER is before the Court on Plaintiff’s Motion for Extension of Time,

(Doc. No. 7), and Plaintiff’s unopposed Motion to Dismiss. (Doc. No. 8.) This is an

action seeking Title II disability benefits pursuant to 42 U.S.C. § 206. (Doc. No. 1 at

2.) Plaintiff filed a motion requesting dismissal of the case with prejudice pursuant

to Federal Rule of Civil Procedure 41(a)(2). (Doc. No. 8 at 1.)

      Plaintiff states that this case was previously heard under case number 1:18-

cv-22-DCK, in which case the parties consented to remand of the case for further

consideration. (Id.; Case. No. 1:18-cv-22 Doc. No. 17.) As a result Plaintiff requests

that this civil action be dismissed with prejudice. (Doc. No. 8 at 2.) Defendant has

not objected to the motion.

       Plaintiff has properly requested that this action be dismissed with prejudice,

and this Court will grant the motion. Fed. R. Civ. P. 41(a)(2). Given that the case

will be dismissed at the agreement of the parties, Plaintiff’s Motion to Extend Time

by 21 days will be denied as moot.

                                           1

         Case 1:19-cv-00293-RJC Document 9 Filed 03/31/21 Page 1 of 2
                         IT IS, THEREFORE, ORDERED that:

                           1. Plaintiff’s Motion for Extension of Time, (Doc. No. 7), is DENIED as

                              moot, and

                           2. Plaintiff’s Motion to Dismiss, (Doc. No. 8), is GRANTED.

                           3. Plaintiff’s Complaint is dismissed with prejudice.

                           4. The Clerk is directed to close the case.

                         IT IS SO ORDERED.



Signed: March 31, 2021




                                                            2

                           Case 1:19-cv-00293-RJC Document 9 Filed 03/31/21 Page 2 of 2
